UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6764



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD DEAN MEARS,

                                              Defendant - Appellant.



                            No. 00-6765



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD DEAN MEARS,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge; Richard C. Erwin, Senior District Judge. (CR-84-218, CA-99-
288-1, CR-84-194, CA-99-269-1)


Submitted:   November 30, 2000            Decided:   December 6, 2000
Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se. Douglas Cannon, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated cases, Richard Mears seeks to appeal the

district court’s orders denying his motions filed under 28 U.S.C.A.

§ 2255 (West Supp. 2000).    We have reviewed the records and the

district court’s opinions accepting the recommendations of the mag-

istrate judge and find no reversible error.    Accordingly, we deny

certificates of appealability and dismiss the appeals on the rea-

soning of the district court.   See United States v. Mears, Nos. CR-

84-218; CA-99-288-1; CR-84-194; CA-99-269-1 (M.D.N.C. Mar. 29,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2